UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1842



DEAN RUSSELL CARRICO,

                                              Plaintiff - Appellant,

          and


DRC SERVICES, INCORPORATED, a corporation;
BEARS REAL ESTATE AND RENTALS, INCORPORATED;
BEARS, INCORPORATED,

                                                        Plaintiffs,

          versus


VILLAGE OF SUGAR MOUNTAIN; JACK ANDERSON, in-
dividually and as councilman for the Village
of Sugar Mountain; CARLENE HALL, individually
and as Town Manager and Zoning Administrator
for the Village of Sugar Mountain,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-99-168-1)


Submitted:   November 30, 2000             Decided:   June 18, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dean Russell Carrico, Appellant Pro Se. William Alfred Blancato,
MCCALL, DOUGHTON & BLANCATO, P.L.L.C., Winston-Salem, North Caro-
lina; Stephen Mason Thomas, PATRICK, HARPER & DIXON, Hickory, North
Carolina; Frank J. Contrivo, FRANK J. CONTRIVO, P.A., Asheville,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dean Russell Carrico appeals the district court’s order adopt-

ing the report and recommendation of the magistrate judge and dis-

missing this civil action.    We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Carrico

v. Village of Sugar Mountain, No. CA-99-168-1 (W.D.N.C. May 22,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                 2